Citation Nr: 0907310	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct necessary development, and 
upon its completion of the requested actions, the case has 
since been returned to the Board for further review.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in May 2006.  A 
transcript of that proceeding is of record.  

The issue of the veteran's entitlement to an extraschedular 
rating in excess of 50 percent for PTSD is addressed in the 
REMAND below and such REMAND is to the RO via the AMC.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, but the existence 
of deficiencies in most areas, to include school, family 
relations, judgment, thinking, or mood, or a resulting total 
social and industrial impairment is not demonstrated.  






CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in August 2007 in order to permit the AMC to conduct 
specified development of the veteran's claim for increase for 
PTSD.  The requested development included those action 
necessary to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), asking the Veteran to identify sources 
of treatment, obtaining all treatment records not already on 
file, and readjudication of his claim for increase.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed to the 
extent possible, and it is of note that neither the Veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he or she should submit all 
pertinent evidence in his possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claim, notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain for the appellant was provided to him through the VCAA 
letter furnished to him by the RO in February 2004 and by the 
AMC in October 2007.  The appellant was thereby notified, 
among other things, of the Court's holding in 
Dingess/Hartman.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (i.e., 
the RO) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). Here, full VCAA notice was furnished to the 
appellant after the RO's initial decision in May 2004, in 
contravention of Pelegrini.

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
That any defect was cured by actual knowledge on the part of 
the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

In this instance, the record reflects that the Veteran 
received actual notice of the rating criteria set out in 
38 C.F.R. § 4.130, DC 9411, thereby complying with the 
dictates of Vazquez-Flores.  Moreover, the record 
demonstrates that full VCAA notice was effectuated prior to 
the issuance of the final supplemental statement of the case 
by the AMC in December 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  More timely VCAA notice would not have operated to 
alter the outcome of the issue herein denied as the record 
fails to demonstrate entitlement to a schedular rating in 
excess of 50 percent cent for PTSD.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment records compiled by VA and non-VA sources, 
including the reports of one or more VA examinations.  
Findings therefrom are sufficiently detailed and 
comprehensive in scope so as to permit the Board to rate 
fairly and accurately the disorder in question and it is of 
note that the veteran does not contend otherwise.  There is 
no further duty to provide an examination or medical opinion 
with respect to the claim on appeal.  38 C.F.R. §§ 3.159, 
3.326, 3.327 (2008).  To that end, the Board may proceed to 
adjudicate the merits of the claim without further remand as 
to that matter.

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Merits of the Claim

Service connection for PTSD was granted by RO action in 
October 1985.  At that time, a 30 percent schedular 
evaluation was assigned under DC 9411, effective from May 
1984.  Following entry of the claim for increase in January 
2004, which forms the basis of the instant appeal, the RO by 
its rating decision of May 2004 increased the rating from 30 
percent to 50 percent, effective from the date of receipt of 
the claim in January 2004.  As such, the question herein 
presented for review is whether a schedular rating in excess 
of 50 percent is warranted for the for the veteran's PTSD and 
it is the veteran's primary contention that he is entitled to 
a 100 percent evaluation based on the impact of his PTSD on 
his social and industrial adjustment.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate DCs.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings.

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under 
the general rating formula for mental disorders, a 50 percent 
rating is warranted for PTSD if the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
if the veteran exhibits: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); or an 
inability to establish and maintain effective relationships.  
Id.

Total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent schedular evaluation.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas 
of work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
also 38 C.F.R. § 4.130; Carpenter, supra.  A GAF scale score 
of 21 to 30 denotes behavior that is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g, sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function is almost all areas (e.g., stays in bed all day; 
no job, home or friends).  Id.  

On a VA examination in March 2004, an increased level of 
symptoms over the preceding months, with increase in his 
dosage of setraline from 150 to 200 milligrams, was noted by 
the examiner on review of prior treatment notes.  The Veteran 
indicated that he was living with his wife and ailing mother-
in-law and that he had in the past lost his job of 20 years 
as a groundskeeper.  Mental status evaluation showed no 
impairment in thought processes or communication.  He was 
neatly groomed and dressed.  He appeared anxious, but was 
pleasant and cooperative.  He exhibited very poor eye contact 
and indicated that it was his belief that people at his 
former job had plotted against him.  No hallucinations were 
reported; he described suicidal thoughts, but no homicidal 
ideation.  He was oriented to all three spheres and indicated 
that his memory may be affected by the medication he takes.  
No obsessive or ritualistic behaviors were in evidence and 
there was no disturbance in the rate or flow of speech.  
While he described anxiety, no history of panic attacks was 
noted.  His sleep was reported to be disturbed more so over 
the last few months.  The diagnoses were of PTSD and major 
depressive disorder.  The GAF score assigned was 50.  

Of record is a statement, dated in December 2005, from the 
veteran's attending VA psychologist, wherein it was noted 
that his PTSD had a major impact on his psychological 
functioning, although it was described as stable and that the 
Veteran was doing well.  The Veteran was noted to have a 
tendency to isolate from others, although he had not 
hesitated to improve his mind through educational 
opportunities, such as studying cemetery science, or his 
family's financial state by farming or  managing his own or 
others' nursery businesses.  Problems with authority were 
noted to be a consistent occurrence.  He had not in the 
opinion of the psychologist succumbed to a withdrawn, 
avoidant bitterness but displayed an inability to cope 
constructively with anxiety, anger, and depression.  

In late May 2006, the Veteran and his spouse offered 
testimony at a videoconference hearing before the Board.  
Testimony was received that the Veteran had in or about 2002 
had lost his job of 20 years as a groundskeeper and that he 
also had endured the partial loss of a nursery that he 
operated.  Symptoms of interpersonal difficulties, 
communication problems, rage, and anger were described.  

In early June 2006, the Veteran was hospitalized at a VA 
facility for an acute exacerbation of his PTSD, major 
depressive disorder, and suicidal thoughts.  On admission, he 
described feeling overwhelmed in the days prior to his 
hospitalization, noting recent social stressors such as the 
loss of his family farm, filing for bankruptcy, and being 
evicted from his home in May 2006.  He further stated that he 
was recently forced to undergo human immunodeficiency virus 
and hepatitis testing as a result of a prostate biopsy with 
contaminated equipment.  Also, he stated that the 'straw that 
broke the camel's back" was his presence at a Board hearing 
two days prior to admission when he testified as to the 
horrors he experienced while serving in Vietnam.  His GAF on 
hospital admission was 40 and, following inpatient care over 
a 5 to 6 day period, a GAF of 60 was recorded at hospital 
discharge.  The discharge diagnoses were of PTSD and a major 
depressive disorder, recurrent, severe, without psychotic 
features.  

Received into the record in June 2006 was a statement from 
the veteran's spouse.  His spouse described sporadic 
employment of the Veteran, his tendency to isolate from 
others, and his anger management difficulties.  Severe night 
sweats and nightmares were reported and it was set forth that 
the Veteran was unable to complete a task.  Panic attacks 
were noted to have increased in their frequency in recent 
years to five or six per week.  Also, impulse control in 
terms of spending, alcohol, and anger was reported to be a 
problem.  Personal appearance and hygiene were noted to have 
deteriorated over the past four years to the point that he 
was not showering or bathing when appropriate.  

VA outpatient treatment notes compiled since 2003 reflect 
periods of increased symptoms followed by periods of 
improvement.  When seen in October and December 2003, 
improvement was noted by attending medical personnel in terms 
of the veteran's psychological symptoms; however, in February 
and March 2004, increased symptoms were noted due to a loss 
of employment as a groundskeeper.  Some improvement was 
indicated in late July 2004, and again in September and 
November 2004 and in February 2005, during which time the 
Veteran had devised a plan to renovate a cemetery.  In 
September 2005, he was reported to be working full-time in 
the restoration of a cemetery.  When evaluated in September 
2007, an attending medical professional indicated that 
positive coping mechanisms were in place and working; the 
assessments were of PTSD and a major depressive disorder 
without suicidal thoughts.  In September 2008, the Veteran 
expressed interest in applying for a newly posted job to 
mange older cemeteries; the assessments were of PTSD, major 
depression, and sleep impacted by nocturia due to elevated 
glucose.  

In all, the evidence presented as to the severity of the 
veteran's PTSD in connection with his claim for increase of 
January 2004 does not show more than occupational and social 
impairment from PTSD with reduced reliability and 
productivity due to various symptoms.  The veteran's spouse 
describes symptoms of PTSD that are more closely aligned with 
the 70 percent evaluation, but such are not borne out by the 
clinical data of record, which has greater probative value as 
they are contemporaneously recorded treatment records from 
clinicians with advanced training in the field of psychiatry, 
to include psychiatrists and psychologists.  Findings from 
the VA examination in 2004 and VA treatment notes and as set 
forth by his attending VA psychologist, while significant, 
are otherwise inconsistent with the existence of such 
occupational or social impairment as to result in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, or, for that matter, 
total social and industrial impairment.  GAF scores have 
averaged around 50, a score of 40 was noted upon VA hospital 
admission on June 1, 2006, but the veteran was stabilized in 
less than a week and discharged with a GAF score of 60.  The 
latter score is the last such finding in the record at it 
reflects no more than moderate impairment.  The clinical 
records throughout the period of time in question, to include 
reports of psychiatric examinations and mental health out-
patient clinic notes, show that the Veteran does not have 
most of the symptoms characteristic of a 70 percent rating.  
That is, the overwhelming preponderance of the evidence is 
against occupational and social impairment with deficiencies 
in most areas, to include family relations, judgment, 
thinking, or mood, due to such symptoms as obsessional 
rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  While 
such symptoms are illustrative and not determinative, it is 
evidence that weighs against the claim for an increased 
rating.   

A VA psychologist reported in December 2005 that the 
Veteran's PTSD had a major impact upon his psychological 
function but then described him as stable and "doing well".  
It was also noted that, while the Veteran had a tendency to 
isolate from others, he had not hesitated to improve his mind 
through educational opportunities, such as studying cemetery 
science, or his family's financial state by farming or 
managing his own or others' nursery businesses.  There is 
apparent work impairment but no opinion that supports a 
finding of total industrial impairment.  The Veteran has 
credibly testified that he lost has job as a groundskeeper 
after 20 years but, aside from the fact that he was able to 
keep his job for so long and the current 50 percent rating 
takes into account significant industrial impairment, it was 
reported in a treatment clinic record in September 2005, that 
he was working full-time in the restoration of a cemetery.  
The Board also notes that the question of whether the Veteran 
is entitled to a higher rating on an extraschedular basis is 
the subject of the remand below; he will be provided an 
opportunity to submit evidence to show that his PTSD causes 
marked work impairment, which would support a higher rating.  
At this juncture, however, in view of the foregoing, the 
Board finds that the allegations advanced by the Veteran and 
his spouse are not adequately corroborated by the bulk of the 
medical evidence presented in this case.  Consequently, the 
criteria for the assignment of more than a 50 percent 
schedular rating are not met or approximated during the 
appeal period and, thus, the veteran's appeal for an 
increased schedular rating for his PTSD must be denied.  
Hart, supra.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased schedular evaluation for his PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

A schedular rating in excess of 50 percent for PTSD is 
denied.  


REMAND

While the evidence does not raise a claim for a total 
disability rating based upon individual unemployability, the 
Veteran has alleged, in essence, that his PTSD has caused 
marked work impairment.  The Board finds that an issue of his 
entitlement to a rating in excess of 50 percent on an 
extraschedular basis, under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), must be addressed with or without such 
an allegation.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Such matter has not to date been the subject of 
initial RO development or adjudication.  Moreover, the 
Veteran and his wife have testified about the adverse impact 
that PTSD has had on his employment.  Under such 
circumstances, a remand is required to determine if an 
extraschedular rating is warranted for the Veteran's PTSD 
after he has been provided an opportunity to submit evidence 
in support of this aspect of his claim.

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the Veteran must be provided 
notice of what additional information and 
evidence are still needed to substantiate 
his claim for an extraschedular rating in 
excess of 50 percent for his PTSD, 
including evidence of frequent hospital 
care for its treatment, or evidence that 
his PTSD, alone, has resulted in a marked 
interference with employment.  38 C.F.R. 
§ 3.321(b)(1) (2008).  

Specific notice is required that 
employment records, to include statements 
from current or former supervisors and 
co-workers, would be relevant with 
respect to whether an extraschedular 
rating is warranted on the basis of a 
marked interference with employment.  

The Veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The Veteran must also be informed that, 
if requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the Veteran, any and all assistance due 
him must then be afforded by the RO/AMC

2.  The Veteran's claim of entitlement to 
an extraschedular rating in excess of 50 
percent for PTSD should be initially 
adjudicated based on a de novo review of 
all pertinent evidence and consideration 
of all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


